Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Applicant and/or the Examiner fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1, 9 and 14:
“
transmit first data, including mode information indicating whether the
electronic device supports a mode associated with control of a preamble and a
preamble having a first length, to an external electronic device, via the at least
one wireless communication circuit;
receive second data including mode information indicating whether the
external electronic device supports the mode associated with the control of the
preamble from the external electronic device, via the at least one wireless
communication circuit;
measure a distance between the electronic device and the external
electronic device using the preamble having the first length, when the external
electronic device does not support the mode associated with the control of the
preamble, based on the mode information included in the second data; and
measure a distance between the electronic device and the external
electronic device using a preamble having a second length different from the

”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0060079 A1 teaches measuring distance between two communication devices based on position signaling and responses communicated.
US 2007/0253400 A1 teaches in UWB system measuring distances between nodes based on TDOA during full length of a preamble sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632